Citation Nr: 1757805	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO. 09-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 9, 2016 and in excess of 40 percent since December 9, 2016, for fibromyalgia. 

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for erectile dysfunction. 

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for a right shoulder disability.

7. Entitlement to service connection for a lumbar spine disability.

8. Entitlement to a temporary total rating for convalescence following surgery to treat a right shoulder disability, pursuant to 38 C.F.R. § 4.30 (2017).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1984, and from December 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In November 2010, the Veteran testified at a Decision Review Officer (DRO) hearing regarding his service connection claim for a lumbar spine disability. A transcript of this hearing is associated with the claims file. The Board notes that the Veteran additionally requested a BVA hearing. Nevertheless, he indicated in a March 2017 statement that he no longer wanted a BVA hearing. The Board finds that the Veteran's hearing request has been withdrawn. 

The issues of entitlement to service connection for a right shoulder disability and a lumbar spine disability and entitlement to a temporary total rating for convalescence following surgery to treat a right shoulder disability, pursuant to 38 C.F.R. § 4.30, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2017 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for an increased rating for service-connected fibromyalgia and for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches.

2. A November 2007 rating decision last denied service connection for erectile dysfunction; and an October 1984 rating decision last denied service connection for a right shoulder disability. 

3. Evidence pertaining to the Veteran's erectile dysfunction and right shoulder disabilities since the last final rating decisions was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

4. The Veteran's erectile dysfunction has been attributed to his service-connected PTSD and hypertension.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to an increased rating for service-connected fibromyalgia and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2. The November 2007 rating decision that last denied service connection for erectile dysfunction is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. The October 1984 rating decision that last denied service connection for a right shoulder disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4. The evidence received since the last final November 2007 rating decision is new and material, and the claim for service connection for erectile dysfunction is reopened. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

5. The evidence received since the last final October 1984 rating decision is new and material, and the claim for service connection for a right shoulder disability is reopened. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

6. Erectile dysfunction is proximately due to or the result of the Veteran's service-connected PTSD and hypertension. 38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

The Veteran submitted a statement dated March 10, 2017 indicating that he wished to withdraw his appeals for an increased rating for service-connected fibromyalgia and for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches. The Board finds that Veteran has withdrawn his appeals regarding these issues. Hence, there remains no allegation of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.

II. New and Material Evidence

The Veteran most recently filed requests to reopen his claims for entitlement to service connection for a right shoulder disability in June 2009, and erectile dysfunction in April 2010. 

At the time of the last final denial of the Veteran's claim for service connection for a right shoulder disability in October 1984, evidence of record included service treatment records and post service records. At the time of the last denial of the Veteran's claim for service connection for erectile dysfunction in November 2007, evidence of record included VA treatment records. 

Evidence associated with the claims file since the previous October 1984 and November 2007 denials includes the Veteran's statements concerning the continuity of symptoms of shoulder pain since service and erectile dysfunction associated with medications for his service-connected disabilities. Evidence additionally includes VA and private treatment records.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a right shoulder disability and erectile dysfunction are reopened. 

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for posttraumatic stress disorder (PTSD), fibromyalgia, degenerative changes of the left ankle, degenerative joint disease of the bilateral knees, hypertension, osteoarthritis of the right and left knees, a painful facial scar, tinnitus, hemorrhoids and facial scars. He asserts that his erectile dysfunction is related to medications he takes to treat his service-connected disabilities. This is primarily a medical issue. 

In this regard, a VA physician noted in a May 2011 VA examination report that the Veteran was on multiple medications which can cause erectile dysfunction. He noted that the Veteran's symptoms started after being on medications for depression and hypertension and that erectile dysfunction is at least as likely as not related to the medications he is taking for his service-connected conditions. The Board additionally notes that in a December 2005 VA examination a VA examiner noted that the Veteran's sexual dysfunction is most likely attributable to his psychiatric illnesses.

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder. Thus, the claim for service connection for erectile dysfunction, secondary to service-connected PTSD and hypertension, may be granted. Further discussion is simply not warranted. 


ORDER

The claim for entitlement to a rating in excess of 10 percent prior to December 9, 2016 and in excess of 40 percent since December 9, 2016, for fibromyalgia is dismissed without prejudice.

The claim as to whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches is dismissed without prejudice.

The claim for service connection for erectile dysfunction is reopened. 

Service connection for erectile dysfunction as secondary to service-connected PTSD and hypertension is granted. 

The claim for service connection for a right shoulder disability is reopened.


REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

Right Shoulder- The Veteran initially underwent a VA shoulder examination in May 2011. The VA examiner provided a negative etiological opinion. The VA examiner incorrectly noted that the Veteran had not been treated for his shoulder during service. The Board notes that service treatment records clearly reflect that the Veteran was treated for his right shoulder in August 1978, at which time he was diagnosed with myalgia. In May 2012 correspondence, the Veteran stated that he was a truck driver for the Army and as a result had to lift tires and climb in and out of trucks. He reported that he was treated for his shoulder as early as 2005, following his second period of service. He subsequently underwent two surgeries on his right shoulder. As the VA examiner relied on inaccurate information when formulating his opinion, little probative value is accorded to this VA examination and opinion. Based on the foregoing, the Board finds that the Veteran should be afforded additional right shoulder examination and opinion that addresses the medical matters raised by this issue.

Low Back- A June 2005 X-ray of the Veteran's lumbosacral spine, taken a few months following separation from service, noted partial lumbarization of the S1, otherwise no acute osseous abnormality. The Veteran attributes his back issues to climbing in and out of trucks in service and lifting heavy tires. The Veteran asserts that he has suffered from back pain since service. In light of the evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disability. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Temporary Total Rating- The Veteran has filed a claim for entitlement to a temporary total rating for convalescence following surgery to treat a right shoulder disability, pursuant to 38 C.F.R. § 4.30 (2017). 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e). 

The Veteran is not yet service-connected for his right shoulder. As the Veteran's claim for service connection for a right shoulder disability is being remanded, the Board finds his claim for a temporary total rating for surgery to his right shoulder to be inextricably intertwined with the development related to the Veteran's right shoulder disability. As such, the claim must be deferred pending resolution of the service connection claim for a right shoulder disability. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his right shoulder and lumbar spine disabilities, and their relationship, if any, to his military service, or any incident thereof. Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should provide opinions on:

(a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any right shoulder disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

(b) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that any lumbar spine disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


